Name: Commission Regulation (EC) No 2418/1999 of 12 November 1999 opening individual invitations to tender for the sale for export of vinous alcohol
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  trade policy;  trade;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities13. 11. 1999 L 291/15 COMMISSION REGULATION (EC) No 2418/1999 of 12 November 1999 opening individual invitations to tender for the sale for export of vinous alcohol THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1677/1999 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas: (1) Commission Regulation (EEC) No 377/93 (4), as last amended by Regulation (EC) No 1448/97 (5), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies; (2) individual invitations to tender should be opened for the export of vinous alcohol to certain Caribbean and Central American countries so as to guarantee continuity of supplies to those countries and reduce the Community stock of vinous alcohol; (3) a specific security should be provided for to ensure that the alcohol is physically exported from the customs territory of the Community and non-compliance with the date laid down for export should be progressively penalised; whereas this security must be independent of the performance guarantee ensuring that the alcohol is removed from storage and the awarded alcohol is used for the purposes laid down; (4) since Council Regulation (EC) No 2799/98 of 15 December 1998 on establishing agrimonetary arrange- ments for the euro (6), tender prices and guarantees must be expressed in euro and payments must be made in euro; (5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Four sales by individual invitation to tender Nos 270/99 EC, 272/99 EC, 273/99 EC and 274/99 EC shall be held for a total quantity of 400 000 hectolitres of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian, French and Spanish intervention agencies. Each of the individual invitations to tender Nos 270/99 EC, 272/99 EC, 273/99 EC and 274/99 EC shall cover a quantity of 100 000 hectolitres of alcohol at 100 % volume. Article 2 The alcohol offered for sale:  shall be for export outside the European Community,  must be imported into and dehydrated in one of the following third countries:  Costa Rica,  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  Nicaragua,  St Kitts and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  Saint Lucia,  Saint Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Belize,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles (CuraÃ §Ã £o, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  United States Virgin Islands,  Haiti,  must be used only as motor fuel. (1) OJ L 84, 27.3.1987, p. 1. (2) OJ L 199, 30.7.1999, p. 8. (3) OJ L 346, 15.12.1988, p. 7. (4) OJ L 43, 20.2.1993, p. 6. (5) OJ L 198, 25.7.1997, p. 4. (6) OJ L 349, 24.12.1998, p. 1. EN Official Journal of the European Communities 13. 11. 1999L 291/16 Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in Annex I hereto. Article 4 The sales shall take place in accordance with Articles 13 to 18, 30 to 34 and 36 to 38 of Regulation (EEC) No 377/93, and Article 2 of Regulation (EC) No 2799/98. However, notwithstanding Article 15 of Regulation (EEC) No 377/93, the final date for the submission of tenders for the invitations to tender referred to in this Regulation, shall fall between the eighth and the 25th day following the date of publication of the individual invitations to tender. Article 5 1. The tendering security referred to in Article 15 of Regula- tion (EEC) No 377/93 shall be EUR 362 200 for the total quantity of alcohol offered for sale in each of the invitations to tender referred to in Article 1. Maintenance of the tender after the time limit for submitting tenders and the lodging of a guarantee to ensure export and of a performance guarantee shall constitute the primary require- ments within the meaning of Article 20 of Commission Regu- lation (EEC) No 2220/85 (1) as regards the tendering security. The tendering security lodged for each of the invitations to tender referred to in Article 1 shall be released immediately if the tender is not accepted or if the successful tenderer had lodged the entire guarantee to ensure export and the entire performance guarantee for the invitation to tender in question. 2. The guarantee to ensure export shall be EUR 5 per hectolitre of alcohol at 100 % volume and shall be lodged for each quantity of alcohol for which there is a removal order under each of the invitations to tender referred to in Article 1 of this Regulation. This guarantee shall be released only by the intervention agency holding the alcohol for each quantity of alcohol for which proof has been furnished that it has been exported within the time limit laid down in Article 6 of this Regulation. Notwithstanding Article 23 of Regulation (EEC) No 2220/85, and except in cases of force majeure, where the time limit referred to in Article 6 has not been complied with, the guar- antee to ensure export of EUR 5 per hectolitre of alcohol at 100 % volume shall be forfeit as follows: (a) 15 % in all cases; (b) 0,33 % of the amount remaining after deduction of the 15 %, for each day the time limit in question is exceeded. 3. The performance guarantee shall be EUR 25 per hecto- litre of alcohol at 100 % volume. This guarantee shall be released in accordance with Article 34(3)(b) of Regulation (EEC) No 377/93. 4. Notwithstanding Article 17 of Regulation (EEC) No 377/ 93, the guarantees on export and performance shall be lodged simultaneously with each intervention agency concerned, for each of the invitations to tender referred to in Article 1 of this Regulation not later than the day of issue of a removal order for the quantity of alcohol concerned. Article 6 1. The alcohol awarded under the invitations to tender referred to in Article 1 shall be exported by 30 June 2000 at the latest. 2. The alcohol awarded shall be used within two years from the date of first removal. Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose. The tender shall also include proof following the entry into force of this Regulation that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel. Article 8 1. Before the awarded alcohol is removed, the intervention agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % volume of the alcohol in question. Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply: (i) the intervention agency shall, the same day, inform the Commission thereof in accordance with Annex II, as well as the storer and the successful tenderer; (ii) the successful tenderer may:  either agree to take over the lot with its characteristics as established, subject to the Commission's agreement,  or refuse to take over the lot in question. In either case, the successful tenderer shall, the same day, inform the intervention agency and the Commission thereof in accordance with Annex III.(1) OJ L 205, 3.8.1985, p. 5. EN Official Journal of the European Communities13. 11. 1999 L 291/17 Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be immediately released from all his obligations relating to that lot. 2. Where the successful tenderer refuses the merchandise, as provided for in paragraph 1, the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge, within a maximum of eight days. 3. If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons attributable to the intervention agency, the Member State shall be responsible for the payment of compensation. Article 9 Notwithstanding the first subparagraph of Article 36(2) of Regulation (EEC) No 377/93, the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substituted by alcohol of the same type by the intervention agency holding the alcohol concerned in agreement with the Commission, or mixed with other alcohol delivered to the intervention agency until a removal order is issued for that alcohol, in particular for logistical reasons. Article 10 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 13. 11. 1999L 291/18 ANNEX I INDIVIDUAL INVITATION TO TENDER No 270/99 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Dist. Bonollo Spa, Anagni-Paduni (Fr) 34 000 35 Raw alcohol Dist. Bonollo Spa, Anagni-Paduni (Fr) 16 000 36 Raw alcohol Dist. Caviro Scrl, Faenza (Ra) 30 000 35 Raw alcohol Dist. De Luca Spa, Lecce 5 000 35 Raw alcohol Dist. SVA Spa, Ortona (Ch) 5 000 35 Raw alcohol Dist. Di Lorenzo, Ponte Valleceppi (Pg) 10 000 35 Raw alcohol Total 100 000 Any interested party may, on application to the intervention agency concerned and on payment of EUR 2,415 per litre, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1. Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must:  be sent by registered post to the European Commission, Rue de la Loi/Wetstraat 200, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the European Commission, Rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 270/99 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group, which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 30 November 1999. 5. Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 270/99 EC; (b) specify the price tendered, expressed in euro per hectolitre of alcohol at 100 % vol; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel. EN Official Journal of the European Communities13. 11. 1999 L 291/19 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  AIMA, via Palestro 81, I-00185 Roma (tel. (39-06) 47 49 91; telex 62 03 31/62 02 52/61 30 03; fax (39-06) 445 39 40/495 39 40). This security must correspond to a sum of EUR 362 200. EN Official Journal of the European Communities 13. 11. 1999L 291/20 INDIVIDUAL INVITATION TO TENDER No 272/99 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Bertolino SpA, Partinico (Pa) 29 050 35 + 36 Neutral 10 425 35 + 36 Of good flavour + 92 % 5 684 35 + 36 Raw alcohol 7 841 39 neutral Enodistil SpA, Alcamo (Tp) 9 999 35 Raw alcohol 7 847 39 Raw alcohol 154 35 Of good flavour + 92 % Gedis SpA, Marsala (Tp) 10 727 35 Raw alcohol 5 273 39 Raw alcohol Kronion Spa, Sciacca (Ag) 5 424 35 Raw alcohol 456 36 neutral 2 722 39 Raw alcohol 398 35 Of good flavour + 92 % Trapas, Petrosino (Tp) 3 306 35 + 36 Raw alcohol 694 39 Raw alcohol Total 100 000 Any interested party may, on application to the intervention agency concerned and on payment of EUR 2,415 per litre, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1. Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must:  be sent by registered post to the European Commission, Rue de la Loi/Wetstraat 200, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the European Commission, Rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 272/99 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group, which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 30 November 1999. EN Official Journal of the European Communities13. 11. 1999 L 291/21 5. Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 272/99 EC; (b) specify the price tendered, expressed in euro per hectolitre of alcohol at 100 % vol; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  AIMA, via Palestro 81, I-00185 Roma (tel. (39-06) 47 49 91; telex 62 03 31/62 02 52/61 30 03; fax (39-06) 445 39 40/495 39 40). This security must correspond to a sum of EUR 362 200. EN Official Journal of the European Communities 13. 11. 1999L 291/22 INDIVIDUAL INVITATION TO TENDER No 273/99 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN TarancÃ ³n A-5 24 375 35 + 36 Raw alcohol Tomelloso 4 11 769 35 + 36 Raw alcohol Tomelloso 5 63 856 35 + 36 Raw alcohol Total 100 000 Any interested party may, on application to the intervention agency concerned and on payment of EUR 2,415 per litre, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1. Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must:  be sent by registered post to the European Commission, Rue de la Loi/Wetstraat 200, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the European Commission, Rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 273/99 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group, which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 30 November 1999. 5. Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 273/99 EC; (b) specify the price tendered, expressed in euro per hectolitre of alcohol at 100 % vol; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  FEGA, Beneficencia, 8, E-28004 Madrid (tel. (34) 913 47 65 00, telex 23427 FEGA, fax (34) 915 21 98 32). This security must correspond to a sum of EUR 362 200. EN Official Journal of the European Communities13. 11. 1999 L 291/23 INDIVIDUAL INVITATION TO TENDER No 274/99 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol FRANCE Port-la-Nouvelle 2 41 269 35 + 36 Raw alcohol + 92 % Av. Adolphe Turrel 3 47 315 35 + 36 Raw alcohol + 92 % BP 62 12 1 796 35 + 36 Raw alcohol + 92 % F-11210 Port-la-Nouvelle 21 9 620 35 + 36 Raw alcohol + 92 % Total 100 000 Any interested party may, on application to the intervention agency concerned and on payment of EUR 2,415 per litre, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehydrated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1. Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must:  be sent by registered post to the European Commission, Rue de la Loi/Wetstraat 200, B-1049 Brussels, or  be submitted at the reception of the Loi 130 building of the European Commission, Rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 274/99 EC (alcohol), DG VI (E-2), to be opened only at the meeting of the group, which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 30 November 1999. 5. Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 274/99 EC; (b) specify the price tendered, expressed in euro per hectolitre of alcohol at 100 % vol; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  SAV, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (tel. (33-5) 57 55 20 00; telex 57 20 25; fax (33-5) 57 55 20 59). This security must correspond to a sum of EUR 362 200. EN Official Journal of the European Communities 13. 11. 1999L 291/24 ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 2418/1999  Name of the successful tenderer:  Date of award of contract:  Date of refusal or acceptance of the lot by the successful tenderer: Lot No Quantity inhectolitres Location of alcohol Reason for refusal or acceptance to take over ANNEX II The only telex and fax numbers in Brussels to be used are: DG VI (E-2) (for the attention of Mr Chiappone/Mr Innamorati):  telex: 22037 AGREC B, 22070 AGREC B (Greek characters),  fax: (32-2) 295 92 52.